       Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 1 of 40




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

UNITED STATES OF AMERICA,                         §
    Respondent,                                   §
                                                  §     Case No. 4:15-CR-515
v.                                                §
                                                  §     Case No. 4:19-CV-1117
DANIEL NATHAN WEST                                §
    Petitioner.                                   §

                  RESPONSE TO MOTION FOR RELIEF
                 UNDER 28 U.S.C. § 2255 and MOTION FOR
                     JUDGMENT ON THE RECORD

TO THE HONORABLE JUDGE OF SAID COURT:

         The United States of America, by and through the United States

Attorney for the Southern District of Texas, files this Response to Daniel

Nathan West (West)’s Motion for Relief under 28 U.S.C. § 2255 (DE-113,

114) 1, and Motion for Judgment on the Record. In support thereof, the

United States would show the Court the following:

                                             I.

                                 GENERAL DENIAL

         The United States denies every allegation of fact made by West,

except those supported by the record and specifically admitted herein,



1   “DE refers to the district clerk’s docket entries in Case No. 4:15-CR-515.
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 2 of 40




and demands strict proof thereof.

                                    II.

   COURSE OF PROCEEDINGS: FINALITY and TIMELINESS


     On September 15, 2016, West pleaded guilty to the charge of wire

fraud, a violation of 18 U.S.C. § 1343. This Court imposed West’s sentence

on March 12, 2018: The Court remanded West into the custody of the

Bureau of Prisons to serve 108 months’ imprisonment to be followed by 3

years’ supervised release. The Court ordered West to pay the mandatory

assessment of $100 and restitution in the amount of $3,561,166.11. (DE-

51, 90, 91). The district clerk entered the Judgment of Conviction and

Sentence on March 13, 2018. (DE-90).

     West did not appeal, thus his judgment became final on March 27,

2018, the last day on which West could have filed a timely notice of

appeal. Fed. R. App. P. 4(b)(1)(A)(i), United States v. Plascencia, 537 F.3d

385, 388 (5th Cir. 2008).

     West avers that he deposited his motion for relief under 28 U.S.C.

§ 2255 on March 25, 2019. (DE-114, p. 8). West filed his motion within

the one-year statute of limitations prescribed under 28 U.S.C.

§ 2255(f)(1). West’s motion is timely.
                                     2
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 3 of 40




                                    III.

             GROUNDS FOR RELIEF: JURISDICTION

      In his motion for relief under 28 U.S.C. § 2255, West advances the

following ground for relief:

      West contends that his attorney at sentencing, Mr. Ali Fazel,
      abrogated West’s right to the effective assistance of counsel at
      sentencing by inadequately objecting to the facts underlying
      the Court’s computation of West’s guideline sentence.

(DE-114, pp. 8-9).

      Under 28 U.S.C. § 2255, a defendant may move to vacate, set aside

or correct his sentence if:

      (1) The sentence was imposed in violation of the
      Constitution or the laws of the United States,

      (2) The district court was without jurisdiction to impose the
      sentence,

      (3) The sentence imposed was in excess of the maximum
      authorized by law, or

      (4)   The sentence is otherwise subject to collateral attack.

28 U.S.C. § 2255(a). The nature of the collateral challenge is extremely

limited, being reserved for instances of constitutional or jurisdictional

magnitude. United States v. Shaid, 937 F.2d 228, 232 (5th Cir. 1991). If

the error is not of constitutional magnitude, the movant must show that


                                     3
     Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 4 of 40




the error could not have been raised on direct appeal and would, if

condoned, result in a complete miscarriage of justice. United States v.

Smith, 32 F.3d 194, 196 (5th Cir. 1994). Because West couches one part

of his complaint in terms of the abrogation of his Sixth Amendment right

to the effective assistance of counsel, he raises an issue of constitutional

magnitude vesting this court with jurisdiction under 28 U.S.C. § 2255(a)

and 28 U.S.C. § 1331.

                                      IV.

                       STATEMENT OF THE CASE

A.     West Pleads Guilty

       On September 15, 2016, West, accompanied by his court-appointed

attorney, Mr. Tom Berg, announced his intention to plead guilty to the

charge of wire fraud under the provisions of a plea agreement. (DE-121,

p. 2). The Court placed West under oath and admonished him regarding

the penalties of making false statements in response to the Court’s

queries. (DE-121, pp. 2-3). After West acknowledged his understanding

of that admonishment, the Court engaged him in the colloquy mandated

by Rule 11 of the Federal Rules of Criminal Procedure. (DE-121, p.3).




                                       4
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 5 of 40




      West assured the Court that he was mentally and physically able

to enter a guilty plea. He advised the Court that he was entering his

guilty plea voluntarily and that he had availed himself of the assistance

of counsel. West assured the Court that he was satisfied with counsel’s

efforts in his behalf. (DE-121, p. 4). West’s attorney told the judge that

he had adequate time to consult with West and believed that West

understood the nature of the charges lodged against him and the

consequences of pleading guilty. (DE-121, p. 4).

      Next, the Court advised West of the constitutional rights a criminal

defendant enjoyed under the United States Constitution. (DE-121, p. 5).

The judge explained that if West persisted in his plea of guilty, he would

waive all of these rights. West declared that he understood this

admonishment. (DE-121, pp. 5-6).

      Thereafter, the Court admonished West of the consequences of

pleading guilty. The Court told West a finding of guilt would result in the

forfeiture of his rights to vote, to hold public office, to serve on a jury, and

to possess a firearm. The Court outlined the United States’ burden of

proof in a criminal trial and the elements of the offense of wire fraud. The

judge told West he would be subject to a maximum sentence of 20 years’


                                       5
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 6 of 40




imprisonment that would be followed by a term of supervised release.

(DE-121, pp. 6-7). West confirmed his understanding of these

admonishments and his intent to plead guilty. (DE-121, p. 7).

     The Court asked the United States to offer a summary of the

evidence it would have offered at trial to sustain a finding of guilt:

           As contained in the plea agreement on Pages 8 and 9, if
     this case were to proceed to trial, the United States would
     show that in or near the middle of 1999, Defendant Daniel
     Nathan West began working for Airis International Holdings
     as its treasurer and chief financial officer. As the treasurer
     and chief financial officer for Airis, Mr. West was responsible
     for all of the financial affairs of Airis.

           In the year 2005, Mr. West left his employment with
     Airis to start his own accounting services company called
     “Westtree Financial” in the State of Georgia.

           Also in 2005, Mr. West, through his company Westtree
     Financial, entered a contract with Airis to provide accounting
     services to Airis.

          From the year 2005 to the year 2012, Mr. West created
     and engaged in a scheme to defraud Airis using bank wires to
     unlawfully transfer monies from the bank accounts of Airis in
     Houston, Texas, to the bank accounts of Westtree Financial
     Services in the State of Georgia.

           As an example, as alleged in Count 1 of the Indictment,
     on or about March 3rd, 2011, Mr. West caused $70,000 to be
     transferred from the bank account of Airis with the Bank of
     Texas here in Houston, Texas, to the bank account of Westtree
     Financial with Wachovia Bank in Johns Creek, Georgia, using


                                     6
      Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 7 of 40




         interstate wires without           the   knowledge,   consent,   or
         permission of Airis.

(DE-121, pp. 8-9). After West confirmed the verity of the prosecutor’s

summary of the offense conduct, the Court pointedly asked West and his

attorney if the other facts contained in the plea agreement were also true

save for subparagraph (f) which the parties had redacted by agreement.

(DE-121, p.9; DE-52, p. 9). West and his attorney confirmed the accuracy

of the provisions of the plea agreement that the prosecutor did not

address in the United States’ open court summary. (DE-121, pp. 9-10).

West thus confessed to the accuracy of this provision of the plea

agreement:

         (d) This investigation has revealed that between August 2005
         and December 2012, West stole $3,616,563.45, by transferring
         or using funds belonging to Airis without the knowledge or
         consent of Airis. West used stolen funds for personal expenses,
         to operate his accounting firm, Westtree Financial, and to
         finance his real estate investments. Between August 2005 and
         December 2012, West unlawfully transferred funds from Airis
         on numerous occasions, causing a financial loss to Airis of
         $3,616,563.45.

(DE-52, p. 9, see also PSR ¶¶ 6-14, 22) 2.




2   “PSR” refers to the presentence investigation report.
                                            7
     Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 8 of 40




       After West acknowledged the accuracy of the United States’

summary of the facts that would support a finding of guilt and counsel

declared there was no reason why West should not enter his plea, West

pleaded guilty to the single count of wire fraud. (DE-121, p. 10). The

prosecutor summarized the provisions of the plea agreement including

West’s promise to pay $3,616,563.45 in restitution. (DE-121, pp. 8-11).

Once the parties had signed the Plea Agreement, the Court found West

guilty, ordered the preparation of a presentence investigation report

(PSR), and set the case for sentencing. (DE-121, p. 17).

B.     PSR: calculation of West’s guideline sentence

       The probation officer recommended that West’s advisory guideline

sentence be computed from a base offense level of 7, citing U.S.S.G.

§ 2B1.1(a)(1). (PSR ¶ 21). Because the offense involved an amount of loss

greater    than    $3,500,000    and    less   than   $9,500,000,    U.S.S.G.

§ 2B1.1(b)(1)(J), the probation officer added 18 levels to the base offense

level. The probation officer added four more levels to the adjusted offense

level because West employed sophisticated means to commit the offense,

U.S.S.G. § 2B1.1(b)(10)(C), and he abused a position of trust or used a

special skill to facilitate the commission of the offense, U.S.S.G. § 3B1.3.


                                       8
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 9 of 40




(PSR ¶¶ 22, 23, 25). Because West violated the terms of his bond by

traveling outside the Court’s jurisdiction without first securing the

Court’s permission, the probation officer did not recommend an

adjustment for acceptance of responsibility. (PSR ¶ 28). Thus, West’s

total adjusted offense level proved to be 29. (PSR ¶¶ 29, 31).

     West did not have any prior criminal convictions giving him a

criminal history score of “zero”. A “zero” criminal history score

established criminal history category I. (PSR ¶ 34). The probation officer

noted that the statutory maximum term of imprisonment was 20 years.

(PSR ¶ 54). With a total offense level of 29 and a criminal history category

of I, West was subject to an advisory guideline imprisonment range of 87

to 108 months. (PSR ¶ 55).

     On February 16, 2017, before the Court imposed his sentence,

West’s attorney filed objections to the recommendations of the PSR. (DE-

83). West, through his attorney, objected to the adjustment recommended

for the use of sophisticated means to commit the offense (PSR ¶ 23) and

to the probation officer’s recommendation that West not receive credit for

acceptance of responsibility due to his violations of the conditions of his

release on bond (PSR ¶ 28). Counsel also objected to the probation


                                     9
     Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 10 of 40




officer’s recommendation regarding the amount of loss involved in the

offense and the corresponding amount of restitution notwithstanding

West’s sworn admission that the offense involved an amount of loss

totaling $3,616,563.45 (PSR ¶¶ 13, 14; DE-121, pp. 9-10; DE-52, p. 9).

C.     Sentencing

       The Court opened the sentencing proceeding with a discussion

regarding the amount of loss subject to forfeiture (DE-96, pp. 5-35). After

the Court had received the parties’ argument on the amount of loss, West,

through his attorney, addressed two additional objections: the use of

sophisticated means to facilitate commission of the offense and the denial

of any reduction for acceptance of responsibility. (DE-96, pp. 35-36).

Citing the pleadings, the Court overruled the last two objections. (DE-96,

p. 37). With respect to the amount of loss caused by the offense, the Court

sustained those objections in part and denied them in part. The judge’s

decision to grant the objections in part reduced the amount of loss subject

to restitution to $3,561,166.11. This reduction did not affect the 18-level




                                       10
    Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 11 of 40




adjustment to the base offense level. (Addendum to the PSR, p. 7; DE-96,

p. 38).3 West’s total offense level remained 29 (DE-96, p.38).

        During his argument in support of mitigation, West’s attorney

pressed for a three-level reduction for acceptance of responsibility.

Counsel began with an explanation for West’s decision to travel outside

the jurisdiction without first securing the Court’s permission. Counsel

averred that West was not obstructing or impeding the administration of

justice: part of the travel, counsel related, was to secure funds for

restitution and part of the travel was for vacation. (DE-96, pp. 43-45).

Counsel urged the Court to impose a sentence of 46 months’

imprisonment – 41 months below the applicable guideline range. (DE-

45).4

        The United States began its statement by reading an email

exchange between West and the owner of Airis into the record. The




3At sentencing, counsel advanced eight objections to the amount of loss. These
objections, if sustained in their entirety, totaled $232,905, resulting in an adjusted
amount of loss of $3,383,658, and a two-level reduction in the total offense level,
U.S.S.G. § 2B1.1(b)(1)(I).
4 A 46-month term of imprisonment would reflect a sentence at the low end of a total
offense level of 23 (46 to 57 months). If the Court awarded the three-level reduction
for acceptance of responsibility, the applicable imprisonment range would have been
63 to 78 months’ imprisonment (total offense level of 26).
                                         11
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 12 of 40




prosecutor averred that this illustrated the callousness of West’s intent

and the scope of his deceit. (DE-96, pp. 46-47). The United States met

defense counsel’s argument with regard to acceptance of responsibility by

citing a letter from the United States Probation Office for the Northern

District of Georgia relating that West lied about traveling without

permission. (DE-96, pp. 48-49). The prosecutor urged the Court to impose

a sentence “at the high end of the punishment range.” The Court

promptly observed that this recommendation indicated that the

government believed West had breached the plea agreement forfeiting

his right to a recommendation for an adjustment for acceptance of

responsibility and to a recommendation for a sentence at the low end of

the guideline range. (DE-96, p. 50; DE-52, p. 5).

     West, in his allocution, briefly responded to the United States’

contention that his conduct belied an adjustment for acceptance of

responsibility. (DE-96, p. 52). After briefly responding to the bookkeeping

allegations (DE-96, p. 52), West offered his statement in mitigation of

punishment. He opened with apologies to his family and to the owner of

Airis. He summarized his attempt to earn money toward payment of

restitution while incarcerated. He asked the Court to impose a low term


                                     12
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 13 of 40




of imprisonment so that he could return to work and pay down the order

of restitution. (DE-96, p. 53-55).

     Thereafter, the Court engaged West in a discussion regarding the

violations of West’s conditions of release. This colloquy continued with a

discussion regarding how West proposed to make restitution payments

including a reference as to how he used sophisticated means to facilitate

the commission of the fraud. (DE-96, pp. 57-62).

     At the end of this colloquy, the Court pointedly found that the

amount of loss subject to restitution was $3,561,166.11. (DE-96, p. 62).

Citing the seriousness of the offense and the extent of the damage done

to the owner of Airis and his employees, the Court remanded West into

the custody of the Bureau of Prisons to serve 108 months’ imprisonment

– the top of the guideline range. (DE-96, p. 65). The Court advised West

that he had a right to appeal. The Court explained that the government

had deemed the plea agreement breached, freeing West from his waiver

of the right to appeal his conviction and sentence. The Court advised

West of the time limits for perfecting an appeal. (DE-96, pp. 68-69). West

did not appeal.




                                     13
     Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 14 of 40




                                       V.

     AUTHORITIES FOR DENYING RELIEF ON THE RECORD

A.     Grounds for relief restated

       In his motion for relief under 28 U.S.C. § 2255, West contends that

his attorney, Mr. Ali Fazel, abrogated his right to the effective assistance

of counsel at sentencing by failing to advance evidence that would have

reduced the amount of loss to a sum more than $1,500,000 but less than

$3,500,000, U.S.S.G. § 2B1.1(b)(1)(I). (DE-114, p. 8). West avers that he

provided his attorney evidence that would have reduced the amount of

loss by $750,000. He avers that the government based the amount of loss

on the testimony of an “expert,” Ann Dykes, the controller of Airis who

once worked for West. (DE-114, pp. 8-9). West faults his attorney for

failing to summon court-paid expert witnesses to testify in his behalf to

overturn the United States’ calculation of the amount of loss.

Notwithstanding, West’s contention to the contrary, the record

demonstrates that counsel’s conduct of the defense was zealous and

reasonable precluding relief for ineffective assistance of counsel.




                                       14
     Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 15 of 40




B.     Standards for assessing claims of ineffective assistance of
       counsel

       1.    General principles

       West predicates his assertion of ineffective assistance of counsel on

two propositions: (1) his attorney failed to conduct an adequate

investigation into matters germane to the calculation of his sentence and

(2) his attorney allegedly labored under “an irreconcilable” conflict of

interest. (DE-114, p. 19). To secure relief on the ground that his attorney

abrogated his Sixth Amendment right to the effective assistance of

counsel, West must satisfy the standard propounded by the Supreme

Court in Strickland v. Washington, 466 U.S. 668 (1984).

       Under Strickland, this Court’s analysis proceeds in two steps: (1)

the court determines whether counsel’s performance fell below an

objective standard of reasonableness and (2) whether there is a

reasonable probability that but for counsel’s unprofessional errors the

result of the proceeding would have been different. Hinton v. Alabama,

571 U.S. 263, 272 (2014) (citing Padilla v. Kentucky, 559 U.S. 356, 355

(2010) (quoting Strickland, at 688, 694)), United States v. Bolton, 908

F.3d 75, 99 (5th Cir. 2018), United States v. Bernard, 762 F.3d 467, 471

(5th Cir. 2014).
                                       15
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 16 of 40




     The first prong in the analysis, constitutional deficiency, is linked

to the practices and expectations of the legal community. “The proper

measure of attorney performance remains simply reasonableness under

prevailing professional norms.” Hinton, 571 U.S. at 273 (quoting Padilla,

559 U.S. at 366 and Strickland, 466 U.S. at 688). In any case presenting

an ineffectiveness claim, the performance inquiry must be whether

counsel’s performance was reasonable considering all the circumstances.

Id. (quoting Strickland, 466 U.S. at 688). “Under Strickland, ‘strategic

choices made after thorough investigation of law and facts relevant to

plausible options are virtually unchallengeable; and strategic choices

made after less than complete investigation are reasonable precisely to

the extent that reasonable professional judgments support the

limitations on investigations. In other words, counsel has a duty to make

reasonable investigations or to make a reasonable decision that makes

particular investigations unnecessary.’” Id. at 274. An attorney’s

ignorance of a point of law that is fundamental to his case combined with

his failure to perform basic research on that point is a quintessential

example of unreasonable performance. Id. The reviewing court strongly

presumes that counsel’s performance falls within the wide range of


                                     16
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 17 of 40




reasonable professional assistance. The court evaluates counsel’s

performance in light of all the circumstances existing at the time of

counsel’s conduct. Bernard, 762 F.3d at 471.

     The second prong of the ineffectiveness analysis entails a

demonstration “that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have

been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome. … When a defendant challenges a

conviction, the question is whether there is a reasonable probability that,

absent the errors, the fact-finder would have had a reasonable doubt

respecting guilt.” Hinton, 571 U.S. at 274 (quoting Strickland, 466 U.S.

at 694, 695). Stated otherwise, to establish prejudice, the defendant must

show “that his attorney’s errors were so serious that they rendered the

result of the trial unreliable or the proceeding fundamentally unfair.”

Bernard, 762 F.3d at 471, see also Mejia v. Davis, 906 F.3d 307, 314 (5th

Cir. 2018)

     In Bernard, the Fifth Circuit, quoting Harington v. Richter, 562

U.S. 86, 109-10 (2011), observed:

           Although courts may not indulge “post hoc
     rationalization” for counsel’s decision making that contradicts
                                     17
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 18 of 40




        the available evidence of counsel’s actions, … neither may
        they insist counsel confirm every aspect of the strategic basis
        for his or her actions. There is a “strong presumption” that
        counsel’s attention to certain issues to the exclusion of others,
        reflects trial tactics rather than “sheer neglect.” … After an
        adverse verdict at trial even the most experienced counsel
        may find it difficult to resist asking whether a different
        strategy might have been better, and, in the course of that
        reflection, to magnify their own responsibility for an
        unfavorable outcome. Strickland, however, calls for an
        inquiry into the objective reasonableness of counsel’s
        performance not counsel’s subjective state of mind.

Bernard, 762 F.3d at 471-72.

        In Premo v. Moore, 562 U.S. 115, 122 (2011), the Court explains

that:

              [An] ineffective assistance of counsel claim can function
        as a way to escape rules of waiver and forfeiture and raise
        issues not presented at trial [or in pretrial proceedings], and
        so the Strickland standard must be applied with scrupulous
        care, lest ‘intrusive post-trial inquiry’ threaten the integrity
        of the very adversary process the right to counsel is meant to
        serve…. Even under de novo review, the standard for judging
        counsel’s representation is a most deferential one. Unlike a
        later reviewing court, the attorney observed the relevant
        proceedings, knew of material outside the record, and
        interacted with the client, with opposing counsel, and with the
        judge. It is all too tempting to second-guess counsel’s
        assistance after conviction or adverse sentence… The
        question is whether an attorney’s representation amounted to
        incompetence under ‘prevailing professional norms,’ not
        whether it deviated from best practices of common custom…




                                       18
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 19 of 40




In Premo, the Court concluded that Premo’s lawyer’s decision not to file

a motion to suppress a confession was not deficient because counsel was

cognizant of a second confession that could be attested to by two

witnesses. Id. Counsel’s explanation that a motion to suppress would

have been futile was reasonable and well within prevailing professional

norms. Id. at 124.

     2.    Ineffective assistance of counsel at sentencing

     In Glover v. United States, 531 U.S. 198, 121 S. Ct. 696 (2001), the

Court held that any increase in a sentence stemming from an error that

would have been correctable on appeal establishes the prejudice prong of

Strickland. Glover turns largely on an attorney’s failure to object to an

error of law that affects the calculation of a sentence. Id. Such a failure

results in prejudice if the alleged error was correctable. Id; see, e.g.,

United States v. Carthorne, 878 F.3d 458, 469 (4th Cir. 2017) (counsel’s

unfamiliarity with established precedent supports finding of ineffective

assistance of counsel at sentencing). The Court remanded the case for an

assessment of the reasonableness of counsel’s performance.

     In United States v. Grammas, 376 F.3d 433 (5th Cir. 2004), the

Fifth Circuit held that Glover abrogated its “significantly less harsh test”


                                     19
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 20 of 40




and replaced it with an “any actual amount of jail time” test. Stated

otherwise, the prejudice prong of the Strickland standard is satisfied if

the petitioner shows that counsel’s deficient performance resulted in any

amount of prison time above that the petitioner would have received if

the forfeited complaint had been advanced at trial or on appeal. Id. The

Court pointedly noted that the new test applied to the then mandatory

federal guideline regime. Id. at 438 n. 4. Since Grammas, the Supreme

Court has held that the mandatory federal sentencing guideline regime

is unconstitutional and that the federal sentencing guidelines are

advisory. Courts test sentences imposed under the Federal Sentencing

Guidelines for “reasonableness.”

     3.    Conflict of interest

     “The Sixth Amendment right to counsel includes the ‘right to

representation that is free of any conflict of interest.” United States v.

Bolton, 908 F.3d 75, 99 (5th Cir. 2018) (quoting United States v.

Hernandez, 690 F.3d 613, 618 (5th Cir. 2012)), United States v. Palacios,

No. 17-10376, 2019 WL 2723961 (5th July 1, 2019). In Bolton, the Fifth

Circuit observes:

     Generally, this court will determine that “a conflict exists
     when defense counsel allows a situation to arise that tempts
                                     20
      Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 21 of 40




         a division in counsel’s loyalties. Id. “If a defendant chooses to
         proceed with representation by counsel who has a conflict of
         interest, a district court must conduct what is commonly
         known as ‘Garcia hearing’5 to ensure a valid waiver by the
         defendant of his Sixth Amendment right.” Id. A district court’s
         requirement to conduct a Garcia hearing only exists if there
         is an actual conflict of interest and not just a “speculative or
         potential conflict.” Id. at 618-19.

Bolton, at 99. If the defendant successfully establishes an actual conflict

that adversely affected counsel’s performance, the prejudice is presumed

without any further inquiry into the effect of the actual conflict on the

outcome of the defendant’s trial. Palacios, 2019 WL 2723961, *8. Here,

the record is bereft of any evidence that West’s attorney labored under

an actual conflict. Indeed, the record is bereft of any evidence that counsel

labored under a potential or speculative conflict of interest.

C.       Application of the standard to the facts in controversy

         1.    Preparation for and representation at sentencing

          To support a finding of deficient assistance at sentencing, West

cites the sufficiency of counsel’s preparation prior to the sentencing

proceeding. West asserts that his attorney should have secured the

services of a forensic accountant to challenge the amount of loss




5   See United States v. Garcia, 517 F.2d 272, 278 (5th Cir. 1975).
                                            21
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 22 of 40




recommended by the probation officer and he should have brought

forward all of the transactions contributing to the amount of loss that

West deemed questionable. West’s assertion is undermined by a careful

review of the record from the time counsel was appointed to the date

West’s sentence was imposed.

     West, with the assistance of a different court-appointed attorney,

pleaded guilty on September 15, 2016. (DE-51). The Court scheduled

sentencing for December 5, 2016. (DE-53). Less than one month after

West entered his plea, October 8, 2016, he and his family traveled to

North Carolina with friends. Not quite one month later, on November 4,

2016, the West family traveled to Santa Rosa Beach, Florida, for a

vacation. (DE-62, p. 3). In the interim, the Court reset West’s sentencing

to March 6, 2017. (DE-55).

     On January 30, 2017, West’s first court-appointed attorney, Mr.

Tom Berg, filed a motion to withdraw because he had accepted an

invitation to become the First Assistant District Attorney for the newly

elected District Attorney of Harris County, Texas. (DE-56). The Court

granted this motion and ordered the magistrate judge to appoint new




                                     22
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 23 of 40




counsel. (DE-57). On January 31, 2017, the magistrate judge appointed

Mr. Ali Fazel to represent West at sentencing. (DE-58).

     From the beginning of his representation of West, Mr. Fazel knew

that West had pleaded guilty and had confessed to an amount of loss

totaling $3,616,543.15. (PSR ¶¶ 10, 13, 14; DE-52, p. 9; DE-121, pp. 9-

10). Shortly after his appointment, Mr. Fazel filed a motion to continue

West’s sentencing. (DE-59). The Court granted this motion and reset the

sentencing to June 5, 2017. (DE-60).

     On February 21, 2017, the United States moved for a continuance.

(DE-61). The Court granted the United States motion on March 3, 2017

(DE-63) – the same day the United States filed its motion to revoke

West’s release (DE-62). On March 8, 2017, the Court set the matter for a

hearing. (DE-65). The Court, having found that West violated the

conditions of his release by leaving the jurisdiction of the Court without

permission, revoked West’s bond and remanded West into custody on

March 13, 2017. (DE-67). Counsel thus, in addition to the amount of loss

and restitution, had an additional to address – the potential denial of a

three-level reduction for acceptance of responsibility.




                                     23
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 24 of 40




     On May 18, 2017, West filed a motion to continue sentencing so that

counsel could assist West’s family in securing documentation that would

facilitate payment of restitution. (DE-69). The Court granted this motion

and reset sentencing to October 23, 2017. (DE-70). On October 3, 2017,

West again moved for a continuance which the Court granted on October

4, 2017. The Court reset the imposition of sentencing to January 29, 2018.

(DE-74).

     On January 12, 2018, West filed an opposed motion for continuance.

West, through counsel, explained that West and counsel needed

additional time to complete the acquisition of records that would

facilitate counsel’s preparation of objections to the PSR and would

support a reduction in the amount of loss and restitution. (DE-78). The

Court granted West’s motion and reset sentencing to February 26, 2018.

(DE-79). On January 31, 2018, the United States filed an unopposed

motion for a continuance (DE-81); the Court granted this motion on

January 31, 2018 (DE-82).

     On February 23, 2018, West’s attorney secured an order granting

West leave to file objections to the PSR out-of-time. (DE-85). The United




                                     24
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 25 of 40




States duly filed its response to West’s objections and the probation office

submitted the final PSR on March 7, 2018. (DE-86, 87, 88).

     The record belies West’s contention that his court-appointed

attorney inadequately investigated the issues affecting the imposition of

his sentence. At the outset, counsel had to overcome West’s sworn, on-

the-record affirmation that he caused an amount of loss totaling

$3,616,563.45. West’s guilty plea waived all non-jurisdictional defects in

the proceedings. Solemn open-court declarations carry a strong

presumption of verity. Palacios, 2019 WL 2723961 *8 (citing Blackledge

v. Allison, 431 U.S. 63, 74 (1977)). Ordinarily, a defendant will not be

heard to refute testimony given at a plea hearing while under oath. Id.

*9-10 (citing United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir.

1998)). Here, West admitted that he effectively defrauded Airis out of

$3,616,563.45, thereby establishing the amount of loss on which the

probation officer would compute his sentence.

     Notwithstanding this sworn admission and West’s imprisonment

following the revocation of his bond, counsel filed an objection to the

amount of loss and restitution based on eight ledger entries identified by

West. The total amount of the sums West and his attorney deemed


                                     25
     Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 26 of 40




wrongly attributed to the amount of loss was approximately $232,905.

(Addendum to the PSR, p. 6). If the Court had granted all of these

objections, the amount of loss and restitution would have been reduced

to an amount below $3,500,000 and would have resulted in the deduction

of two levels from the adjusted offense level under the authority of

U.S.S.G. § 2B1.1(b)(1)(I). Unfortunately, the Court, after a lengthy

examination of the objections at sentencing (DE-96, pp. 8-63), overruled

all but three of West’s objections.

       The difficulty counsel encountered in attempting to secure relief on

these objections arises in part on the fact that West “had created a

fictitious ledger showing $3,757,126 being held in cash in Airis’ Bank of

Texas accounts however, those bank accounts were effectively empty due

to theft by [West]. [West] had fraudulently created the ledger to conceal

the theft from Airis.” (PSR ¶ 11; DE-96, p. 19). During the course of the

Court’s consideration of West’s objections, the prosecutor pointedly noted

that West not only deceived the independent accounting firm of

Harshman Phillips, but he also deceived his bookkeeper Ann Dykes. West

suggests that Ms. Dykes was an “expert” on whom the government relied

to    establish    the   amount     of    loss.   West   is   mistaken:    Ms.


                                         26
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 27 of 40




Dykes is a fact witness who would have attested to the bookkeeping

entries she made on West’s instructions. Inferentially, Ms. Dykes would

have attested to the fact that many of these entries were designed to

conceal the fraud. (DE-96, pp. 19-20).

     Indeed, West’s influence on the bookkeeping constituted the

gravamen of the United States’ opposition to West’s objections. When the

Court pointedly asked the prosecutor whether West could establish the

accuracy of the records underlying his objections, the prosecutor noted

that West could not satisfy his burden of demonstrating the error in the

recommended amount of loss. The prosecutor observed that execution of

the scheme to defraud required the preparation of false accounting

entries, and West was relying on those ostensibly false entries to reduce

his sentencing exposure. (DE-96, p. 21). The record reflects that the

prosecutor suggested an alternative course for West:

          What he could have done, which I have seen done in
     other cases, is to hire an outside accountant, an independent
     accountant or CPA or accounting firm, to review all of these
     records and provide an independent report to the Court.
     Instead, what Mr. West did is he did his own analysis, and it’s
     because of his misconduct in doing accounting procedures and
     analyses that bring us here today.




                                     27
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 28 of 40




(DE-96, p. 21). West seizes upon this observation regarding counsel’s

decision not to hire a forensic accountant to support his complaint of

deficient conduct of the defense at sentencing.

     The decision not to retain an outside accountant or to offer

additional ledger entries to support a reduction in the amount of loss is a

strategic choice that is virtually unchallengeable:

           Defense counsel’s “strategic choices made after a
     thorough investigation of law and facts relevant to plausible
     options are virtually unchallengeable.” Rhoades v. Davis, 852
     F.3d 422, 434 (5th Cir. 2017) (quoting Strickland, 466 U.S. at
     690). A court reviewing those choices is required “not simply
     to give counsel the benefit of the doubt … but to affirmatively
     entertain the range of possible reasons [he] may have had for
     proceeding as he did.” Feldman v. Thaler, 695 F.3d 372, 380
     (5th Cir. 2012) (quoting Pinholster, 131 S. Ct. at 1407) (first
     brackets added). We have further explained that counsel is
     afforded leeway where a potential strategy carries “double-
     edged” consequences. St. Aubin v. Quarterman, 470 F.3d
     1096, 1103 (5th Cir. 2006). For instance, we have held that “
     ‘a tactical decision not to … present potentially mitigating
     evidence on the grounds that it is double-edged in nature is
     objectively reasonable, and therefore does not amount to
     deficient performance.” Id. (quoting Rector v. Johnson, 120
     F.3d 551, 564 (5th Cir. 1997)); see also, e.g. Mann v.
     Scott, 41 F.3d 968, 984 (5th Cir. 1994) (strategic decisions
     with “double-edged” consequences are ‘granted a heavy
     measure of deference in a subsequent habeas corpus attack.’”)
     (quoting Wilkerson v. Collins, 950 F.2d 1054 (5th Cir. 1992)).

Mejia v. Davis, 906 F.3d 307, 316 (5th Cir. 2018). Here, counsel could

reasonably assess the possibility that an independent accounting firm
                                     28
     Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 29 of 40




could undermine counsel’s efforts to reduce the amount of loss involved

in    the   offense        by   either     confirming    the   probation   officer’s

recommendation or by finding additional loss. Counsel’s decision to give

this possibility greater weight is objectively reasonable in light of the

prosecutor’s observation that “Westtree provided accounting services and

bookkeeping services to other companies, other individuals. Some of

those individuals have filed criminal complaints in the State of Georgia.”

(DE-96, pp. 21-22). The circumstances underlying the commission of the

fraud limited counsel’s options. It is undisputed that two sets of books

were prepared at West’s behest. Counsel selected the transactions he

deemed likely to convince the Court to lower the amount of loss and the

amount of restitution. Counsel was cognizant of the fact that enlisting

the    assistance     of    a   forensic    accountant    carried   doubled-edged

consequences – the accountant could have confirmed the probation

officer’s recommendation or could have discovered additional loss.

       Viewed in its totality, counsel’s performance is objectively

reasonable: counsel advanced viable objections to the amount of loss, to

the denial of acceptance of responsibility, and to the enhancement for the

use of sophisticated means to facilitate the commission of the offense.


                                            29
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 30 of 40




Moreover, counsel zealously argued for a sentence below the applicable

guideline imprisonment range. In light of the record as a whole, West

cannot demonstrate that his attorney’s effort in his behalf at sentencing

was deficient. Because West cannot satisfy the deficient performance

prong of the Strickland test, this Court should deny relief on this ground.

     2.    West’s representation was conflict free

     West attributes his attorney’s alleged deficient performance to an

irreconcilable conflict of interest. West contends that his attorney failed

to appreciate his wisdom and winsome personality. This failure gave rise

to an alleged breakdown in communications between attorney and client

and disagreement regarding defense strategy and tactics. The record

refutes West’s contention in law and in fact.

     The Fifth and Eleventh Circuits have upheld district court

decisions not to appoint substitute counsel based on disagreements with

counsel’s strategy. United States v. Rose, 684 Fed. Appx. 403, 404 (5th

Cir. 2017). The Eleventh Circuit explained that substitution of counsel in

these circumstances requires a showing of “good cause”:

     “Good cause in this context means a fundamental problem,
     such as a conflict of interest, a complete breakdown in
     communications or an irreconcilable conflict which leads to an
     apparently unjust verdict.” United States v. Garey, 540 F.3d
                                     30
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 31 of 40




     1253, 1263 (11th Cir. 2008) (en banc) (quotation omitted).
     Fields did not show there was a fundamental problem that
     warranted replacement of counsel. See id. The only problems
     Fields identified at trial were general assertions about his
     counsel’s unwillingness to ask certain questions of witnesses
     and his counsel’s attitude toward him. These do not rise to the
     level of “a conflict of interest, a complete breakdown in
     communication or an irreconcilable conflict which leads to an
     apparently unjust verdict.” Id.

United States v. Fields, 625 Fed. Appx. 949, 953 (11th Cir. 2015).

Analogously, West’s complaint that his attorney did not personally like

him fails to give rise to a level of deficient performance that undermines

the reliability of the sentencing proceeding.

     In Perillo v. Johnson, 205 F.3d 775 (5th Cir. 2000), the Fifth Circuit

outlined the issues germane to an assessment of an ineffective assistance

of counsel claim grounded on a conflict of interest:

           An “actual conflict” exists when defense counsel is
     compelled to compromise his or her duty of loyalty or zealous
     advocacy to the accused by choosing between or blending the
     divergent or competing interests of a former or current
     client... “Adverse effect” may be established with evidence
     that “some plausible alternative defense strategy or tactic”
     could have been pursued but was not because of the actual
     conflict impairing counsel’s performance... Assuming that the
     defendant establishes an actual conflict that adversely
     affected counsel’s performance, prejudice is presumed without
     any further inquiry into the effect of the actual conflict on the
     outcome of the defendant’s trial... “[U]nconstitutional
     multiple representation is never harmless error.” See Cuyler,
     100 S.Ct. at 1719.
                                     31
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 32 of 40




Perillo, 205 F.3d at 781-82 (internal citations omitted). “A theoretical or

merely speculative conflict of interest will not invoke the protections of

the Sixth Amendment. See United States v. Eisen, 974 F.2d 246, 265 (2d

Cir. 1992). Indeed, as a threshold matter the defendant must

demonstrate that the defense attorney was required to make a choice

advancing his own interests to the detriment of his client's interests.”

Beets v. Collins, 986 F.2d 1478, 1486 (5th Cir. 1993) (citations omitted).

     In Mickens v. Taylor, 535 U.S. 162, 163 (2002), the issue before the

Court was the quantum of proof a defendant must offer in order to

demonstrate a Sixth Amendment violation where the trial court fails to

inquire into a potential conflict of interest about which it knew or

reasonably should have known. The Court noted that the standard for

determining the Sixth Amendment ramifications of conflicted counsel

had been applied to all kinds of “alleged attorney ethical conflicts.” Id.

The standard for assessing counsel’s effectiveness has been applied not

only when there is a conflict rooted in counsel’s obligations to former

clients, but also “when representation of the defendant implicates

counsel=s personal or financial interests, including a book deal.” Id.

Mickens ultimately held that to void a conviction, a defendant must


                                     32
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 33 of 40




establish that the conflict of interest adversely affected counsel’s

performance. Mickens, 535 U.S. at 174.

     Here, West cannot sustain his burden of proving a total breakdown

of communications between himself and his attorney undermined Mr.

Fazel’s performance at sentencing. With regard to the quantum of proof

a defendant must adduce to sustain a finding of a total breakdown of

communications, the Tenth Circuit has observed:

     “To prove a total breakdown in communication, a defendant
     must put forth evidence of a severe and pervasive conflict with
     his attorney or evidence that he had such minimal contact
     with the attorney that meaningful communication was not
     possible.”

United States v. Williamson, 859 F.3d 843, 860 (10th Cir. 2017) (quoting

United States v. Lott, 310 F.3d 1231, 1249 (10th Cir. 2002)). At best, West

can offer nothing more than a disagreement regarding strategy, that is,

what evidence to offer in support of an objection to reduce the amount of

loss and the amount of restitution. See e.g. Deering v. United States, 219

F. Supp. 3d 283, 290 (D.P.R. 2016) (“A mere disagreement between

lawyer and client rarely amounts to an actual conflict sufficient to trigger

the [Sixth Amendment’s] protections.”). West had already sworn that the

amount of loss exceeded $3,500,000. Nevertheless, counsel assumed the


                                     33
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 34 of 40




daunting task of overcoming the presumption of verity attending that

confession. To that end, counsel offered the best evidence he had to reduce

the amount of loss and advanced an alternative argument that West

should be awarded a reduction for acceptance of responsibility and/or the

imposition of a sentence below the applicable guideline range. Thus, West

can demonstrate neither deficient performance nor prejudice arising

from counsel’s representation. The Court should issue an order

summarily denying West relief on this ground.

                                    VI.

                             CONCLUSION

     The standard applied when ruling on a motion for summary

judgment is set forth in Rule 56 of the Federal Rules of Civil Procedure.

In pertinent part, Rule 56 provides that the court “shall grant summary

judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322,

(1986) (same). Mere allegations of a factual dispute between the parties

will not defeat an otherwise proper motion for summary judgment. Rule




                                     34
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 35 of 40




56 requires that there be no genuine issue of material fact. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).

     A fact is material if it might affect the outcome of the lawsuit under

the governing law. Anderson, 477 U.S. 242, 248. A dispute about a

material fact is genuine if the evidence is such that a reasonable jury

could return a verdict for the nonmoving party. Id. Therefore, summary

judgment is proper if, under governing laws, there is only one reasonable

conclusion as to the verdict. If reasonable finders of fact could resolve a

factual issue in favor of either party, summary judgment should not be

granted. Id. at 249.

     The movant on a summary judgment motion bears the initial

burden of providing the court with a legal basis for its motion and

identifying those portions of the record which demonstrate the absence

of a genuine issue of material fact. The burden then shifts to the resisting

party to present affirmative evidence to defeat the motion. Anderson, 477

U.S. 242, 257. All facts and inferences drawn from those facts must be

viewed in the light favorable to the party resisting the motion for

summary judgment. Scott v. Harris, 550 U.S. 372, 378 (2007). “The court




                                     35
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 36 of 40




need consider only the cited materials, but it may consider other

materials in the record.” Fed. R. Civ. P. 56(c)(3).

     Under the Rules following Section 2255 Proceedings, the record

may be expanded to include materials that pre-date the filing of the

motion for relief under 28 U.S.C. § 2255 affidavits. Rule 7, Rules following

28 U.S.C. § 2255. The record in the case-at-bar should be expanded to

include all of the materials filed in the criminal case.

     “A district court need not hold an evidentiary hearing to resolve

ineffective assistance of counsel claims where the petitioner has failed to

allege facts which, if proved, would admit of relief.... If on the record

before us, ‘we can conclude as a matter of law that [the petitioner] cannot

establish one or both of the elements necessary to establish his

constitutional claim, then an evidentiary hearing is not necessary and we

may affirm.’” United States v. Fields, 565 F.3d 290, 298 (5th Cir. 2009)

(quoting and citing Clark v. Collins, 19 F.3d 959, 964 (5th Cir. 1994) and

United States v. Walker, 68 F.3d 931, 934 (5th Cir. 1995)), see also, United

States v. Acklen, 47 F.3d 739,743-44 (5th Cir. 1995). The court of appeals

has instructed district judges to employ a two-step inquiry:

     First, the district court should examine the record in the case
     as supplemented by the judge’s “personal knowledge or
                                     36
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 37 of 40




     recollection” to determine if the record conclusively negates
     the facts asserted by the movant. ... Second, the district court
     should decide whether the movant would be legally entitled to
     post-conviction relief if his factual allegations are true (at
     least those allegations not conclusively refuted by the record
     or the judge’s personal knowledge or recollection. ... If the
     district court resolves these two prongs in favor of the movant,
     “' 2255 requires it to conduct an evidentiary hearing based on
     those factual allegations which, if found to be true, would
     entitle the petitioner to post-conviction relief.”

United States v. Ochoa, 127 F.3d 34, 1997 WL 589346 (5th Cir. 1997)

(unpublished) (citing Friedman v. United States, 588 F.2d 1010, 1015

(5th Cir. 1979)). An evidentiary hearing is not required. This Court can

resolve the issues on the record before it including all of the materials

filed in the criminal case. The government is entitled to an Order

granting it summary judgment and denying West relief under 28 U.S.C.

§ 2255.

     Before West can perfect an appeal from an order denying him relief

under 28 U.S.C. § 2255, he must secure a certificate of appealability. 28

U.S.C. § 2253. “A certificate of appealability may issue pursuant to 28

U.S.C. § 2253(c), ‘only if the applicant has made a substantial showing of

the denial of a constitutional right.’” United States v. Ratliff, 719 F.3d

422, 424 (5th Cir. 2013) (quoting Slack v. McDaniel, 529 U.S. 473, 481


                                     37
   Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 38 of 40




(2000)). Here, reasonable jurists would not debate the correctness of a

holding that West failed to make a substantial showing that he was

denied a constitutional right.

     In light of the foregoing, the government prays that this Court enter

an order summarily denying West relief under 28 U.S.C. ' 2255.

                                   Respectfully submitted,

                                   RYAN K. PATRICK
                                   United States Attorney

                                   CARMEN CASTILLO MITCHELL
                                   Chief, Appellate Division


                                   /s/ James L. Turner
                                   JAMES L. TURNER
                                   Assistant United States Attorney
                                   Texas Bar No. 20316950
                                   Federal ID No. 1406
                                   Attorneys for Respondent
                                   1000 Louisiana Street, Ste 2300
                                   Houston, TX 77002
                                   (713) 567-9102




                                     38
  Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 39 of 40




                    CERTIFICATE OF SERVICE

     I, James L. Turner, hereby certify that a true and correct copy of

the foregoing Response to Daniel Nathan West (West)’s Motion for Relief

Under 28 U.S.C. § 2255 and Motion for Judgment on the Record has been

served on July 18, 2019, via certified mail, return receipt requested,

addressed to:

Mr. Daniel Nathan West
Reg. No. 97691-379
FCI Coleman
P.O. Box 1031
Coleman, FL 33521


                                         /s/ James L. Turner
                                         JAMES L. TURNER
                                         Assistant United States Attorney




                                    39
     Case 4:15-cr-00515 Document 125 Filed on 07/18/19 in TXSD Page 40 of 40




               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

UNITED STATES OF AMERICA,                   §
    Respondent,                             §
                                            §    Case No. 4:15-CR-515
v.                                          §
                                            §    Case No. 4:19-CV-1117
DANIEL NATHAN WEST                          §
    Petitioner.                             §

                                   ORDER

       It is hereby ORDERED that the United States’ Motion for

Summary Judgment is GRANTED and relief under 28 U.S.C. § 2255 is

DENIED.

       SIGNED this                 day of               2019.

                               ___________________________________
                               UNITED STATES DISTRICT JUDGE




                                       40
